
	
		I
		112th CONGRESS
		2d Session
		H. R. 5967
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Markey (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend title VI of the Public Utility Regulatory
		  Policies Act of 1978 to establish a Federal renewable electricity and energy
		  efficiency standard for certain electric utilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Renewable Energy and
			 Efficiency Act.
		2.Combined
			 efficiency and renewable electricity standard
			(a)In
			 generalTitle VI of the Public Utility Regulatory Policies Act of
			 1978 is amended by adding at the end the following:
				
					610.Combined
				efficiency and renewable electricity standard
						(a)DefinitionsFor
				purposes of this section:
							(1)CHP
				savingsThe term CHP savings means—
								(A)CHP system savings
				from a combined heat and power system that commences operation after the date
				of enactment of this section; and
								(B)the increase in
				CHP system savings from, at any time after the date of the enactment of this
				section, upgrading, replacing, expanding, or increasing the utilization of a
				combined heat and power system that commenced operation on or before the date
				of enactment of this section.
								(2)CHP system
				savingsThe term CHP system savings means the
				increment of electric output of a combined heat and power system that is
				attributable to the higher efficiency of the combined system (as compared to
				the efficiency of separate production of the electric and thermal
				outputs).
							(3)Combined heat
				and power systemThe term combined heat and power
				system means a system that uses the same energy source both for the
				generation of electrical or mechanical power and the production of steam or
				another form of useful thermal energy, provided that—
								(A)the system meets
				such requirements relating to efficiency and other operating characteristics as
				the Commission may promulgate by regulation; and
								(B)the net sales of
				electricity by the facility to customers not consuming the thermal output from
				that facility will not exceed 50 percent of total annual electric generation by
				the facility.
								(4)Customer
				facility savingsThe term customer facility savings
				means a reduction in end-use electricity consumption (including recycled energy
				savings) at a facility of an end-use consumer of electricity served by a retail
				electric supplier, as compared to—
								(A)in the case of a
				new facility, consumption at a reference facility of average efficiency;
								(B)in the case of an
				existing facility, consumption at such facility during a base period, except as
				provided in subparagraphs (C) and (D);
								(C)in the case of new
				equipment that replaces existing equipment with remaining useful life, the
				projected consumption of the existing equipment for the remaining useful life
				of such equipment, and thereafter, consumption of new equipment of average
				efficiency of the same equipment type; and
								(D)in the case of new
				equipment that replaces existing equipment at the end of the useful life of the
				existing equipment, consumption by new equipment of average efficiency of the
				same equipment type.
								(5)Distributed
				renewable generation facilityThe term distributed
				renewable generation facility means a facility that—
								(A)generates
				renewable electricity;
								(B)primarily serves 1
				or more electricity consumers at or near the facility site; and
								(C)is no greater than
				2 megawatts in capacity.
								(6)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption, relative to business-as-usual
				projections, achieved through measures implemented after the date of enactment
				of this section, limited to—
								(A)customer facility
				savings of electricity, adjusted to reflect any associated increase in fuel
				consumption at the facility;
								(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency;
								(C)CHP savings;
				and
								(D)fuel cell
				savings.
								(7)Federal
				renewable electricity creditThe term Federal renewable
				electricity credit means a credit, representing one megawatt hour of
				renewable electricity, issued pursuant to subsection (e).
							(8)Fuel
				cellThe term fuel cell means a device that directly
				converts the chemical energy of a fuel and an oxidant into electricity by
				electrochemical processes occurring at separate electrodes in the
				device.
							(9)Fuel cell
				savingsThe term fuel cell savings means the
				electricity saved by a fuel cell that is installed after the date of enactment
				of this section, or by upgrading a fuel cell that commenced operation on or
				before the date of enactment of this section, as a result of the greater
				efficiency with which the fuel cell transforms fuel into electricity as
				compared with sources of electricity delivered through the grid, provided
				that—
								(A)the fuel cell
				meets such requirements relating to efficiency and other operating
				characteristics as the Commission may promulgate by regulation; and
								(B)the net sales of
				electricity from the fuel cell to customers not consuming the thermal output
				from the fuel cell, if any, do not exceed 50 percent of the total annual
				electricity generation by the fuel cell.
								(10)Qualified
				hydropowerThe term qualified hydropower
				means—
								(A)energy produced
				from increased efficiency achieved, or additions of capacity made, on or after
				January 1, 2001, at a hydroelectric facility that was placed in service before
				that date and does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions; or
								(B)energy produced
				from generating capacity added to a dam on or after January 1, 2001, provided
				that the Commission certifies that—
									(i)the dam was placed
				in service before the date of the enactment of this section and was operated
				for flood control, navigation, or water supply purposes and was not producing
				hydroelectric power prior to the addition of such capacity;
									(ii)the hydroelectric
				project installed on the dam is licensed (or is exempt from licensing) by the
				Commission and is in compliance with the terms and conditions of the license or
				exemption, and with other applicable legal requirements for the protection of
				environmental quality, including applicable fish passage requirements;
				and
									(iii)the
				hydroelectric project installed on the dam is operated so that the water
				surface elevation at any given location and time that would have occurred in
				the absence of the hydroelectric project is maintained, subject to any license
				or exemption requirements that require changes in water surface elevation for
				the purpose of improving the environmental quality of the affected
				waterway.
									(11)Recycled energy
				savingsThe term recycled energy savings means a
				reduction in electricity consumption that results from a modification of an
				industrial or commercial system that commenced operation before the date of
				enactment of this section, in order to recapture electrical, mechanical, or
				thermal energy that would otherwise be wasted.
							(12)Renewable
				biomassThe term renewable biomass means any of the
				following:
								(A)Crops, crop
				byproducts, or crop residues harvested from actively managed or fallow
				agricultural land that was cleared prior to the date of enactment of this
				section and is nonforested.
								(B)Planted trees,
				brush, slash, and all residues from an actively managed tree plantation located
				on land that was cleared prior to the date of enactment of this section and is
				not Federal land.
								(C)Precommercial-sized
				thinnings, slash, brush, and residue from milled trees, from forested land that
				is not—
									(i)old-growth or
				mature forest;
									(ii)identified under
				a State Natural Heritage Program as rare, imperiled, or critically imperiled;
				or
									(iii)Federal
				land.
									(D)Algae.
								(E)Nonhazardous plant
				matter derived from waste such as separated yard waste, landscape right-of-way
				trimmings, or food waste (but not municipal solid waste, recyclable waste
				paper, painted, treated or pressurized wood, or wood contaminated with plastic
				or metals).
								(F)Animal waste or
				animal byproducts, including products of animal waste digesters.
								(G)Vegetative matter
				removed from within 200 yards of any manmade structure or campground.
								(H)Slash and
				precommercial-sized thinnings harvested—
									(i)in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
									(ii)from National
				Forest System land or public lands (as defined in section 103 of the Federal
				Land Policy and Management Act of 1976 (43 U.S.C. 1702)), other than—
										(I)components of the
				National Wilderness Preservation System established under the Wilderness Act
				(16 U.S.C. 1131 et seq.);
										(II)Wilderness Study
				Areas, as identified by the Bureau of Land Management;
										(III)inventoried
				roadless areas and all unroaded areas of at least 5,000 acres;
										(IV)old growth and
				late seral stands;
										(V)components of the
				National Landscape Conservation System administered by the Bureau of Land
				Management; and
										(VI)national
				monuments.
										(13)Renewable
				electricityThe term renewable electricity means
				electricity generated (including by means of a fuel cell) from a renewable
				energy resource.
							(14)Renewable
				energy resourceThe term renewable energy resource
				means each of the following:
								(A)Wind
				energy.
								(B)Solar
				energy.
								(C)Geothermal
				energy.
								(D)Renewable
				biomass.
								(E)Biogas derived
				exclusively from renewable biomass.
								(F)Biofuels derived
				exclusively from renewable biomass.
								(G)Qualified
				hydropower.
								(H)Marine and
				hydrokinetic renewable energy, as that term is defined in section 632 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
								(I)Landfill
				gas.
								(15)Retail electric
				supplier
								(A)In
				generalThe term retail electric supplier means, for
				any given year, an electric utility that sold not less than 1,000,000 megawatt
				hours of electric energy to electric consumers for purposes other than resale
				during the preceding calendar year.
								(B)Inclusions and
				limitationsFor purposes of determining whether an electric
				utility qualifies as a retail electric supplier under subparagraph (A)—
									(i)the sales of any
				affiliate of an electric utility to electric consumers, other than sales to the
				affiliate’s lessees or tenants, for purposes other than resale shall be
				considered to be sales of such electric utility; and
									(ii)sales by any
				electric utility to an affiliate, lessee, or tenant of such electric utility
				shall not be treated as sales to electric consumers.
									(C)AffiliateFor
				purposes of this paragraph, the term affiliate when used in
				relation to a person, means another person that directly or indirectly owns or
				controls, is owned or controlled by, or is under common ownership or control
				with, such person, as determined under regulations promulgated by the
				Commission.
								(16)Retail electric
				supplier’s base amountThe term retail electric supplier’s
				base amount means the total amount of electric energy sold by the retail
				electric supplier, expressed in megawatt hours, to electric customers for
				purposes other than resale during the relevant calendar year, excluding—
								(A)electricity
				generated by a hydroelectric facility, other than qualified hydropower;
								(B)electricity
				generated by the combustion of municipal solid waste;
								(C)electricity
				generated by a nuclear generating unit placed in service after the date of
				enactment of this section; and
								(D)the proportion of
				electricity generated by a fossil-fueled generating unit that is equal to the
				proportion of greenhouse gases produced by such unit that are captured and
				geologically sequestered.
								(17)Retire and
				retirementThe terms retire and
				retirement with respect to a Federal renewable electricity credit,
				means to disqualify such credit for any subsequent use under this section,
				regardless of whether the use is a sale, transfer, exchange, or submission in
				satisfaction of a compliance obligation.
							(18)Third-party
				efficiency providerThe term third-party efficiency
				provider means any retailer, building owner, energy service company,
				financial institution or other commercial, industrial, or nonprofit entity that
				is capable of providing electricity savings in accordance with the requirements
				of this section.
							(19)Total annual
				electricity savingsThe term total annual electricity
				savings means electricity savings during a specified calendar year from
				measures implemented since the date of the enactment of this section, taking
				into account verified measure lifetimes or verified annual savings attrition
				rates, as determined in accordance with such regulations as the Commission may
				promulgate and measured in megawatt hours.
							(b)Annual
				compliance obligation
							(1)In
				generalFor each of calendar years 2014 through 2040, not later
				than March 31 of the following calendar year, each retail electric supplier
				shall submit to the Commission an amount of Federal renewable electricity
				credits and demonstrated total annual electricity savings that, in the
				aggregate, is equal to such retail electric supplier’s annual combined target
				as set forth in subsection (d), except as otherwise provided in subsection
				(g).
							(2)Demonstration of
				savingsFor purposes of this subsection, submission of
				demonstrated total annual electricity savings means submission of a report that
				demonstrates, in accordance with the requirements of subsection (f), the total
				annual electricity savings achieved by the retail electric supplier within the
				relevant compliance year.
							(3)Renewable
				electricity credits portionExcept as provided in paragraph (4),
				each retail electric supplier must submit Federal renewable electricity credits
				equal to at least three quarters of the retail electric supplier’s annual
				combined target.
							(4)State
				petition
								(A)In
				generalUpon written request from the Governor of any State
				(including, for purposes of this paragraph, the Mayor of the District of
				Columbia), the Commission shall increase, to not more than half, the proportion
				of the annual combined targets of retail electric suppliers located within such
				State that may be met through submission of demonstrated total annual
				electricity savings, provided that such increase shall be effective only with
				regard to the portion of a retail electric supplier’s annual combined target
				that is attributable to electricity sales within such State.
								(B)ContentsA
				Governor’s request under this paragraph shall include an explanation of the
				Governor’s rationale for determining, after consultation with the relevant
				State regulatory authority and other retail electricity ratemaking authorities
				within the State, to make such request. The request shall specify the maximum
				proportion of annual combined targets (not more than half) that can be met
				through demonstrated total annual electricity savings, and the period for which
				such proportion shall be effective.
								(C)RevisionThe
				Governor of any State may, after consultation with the relevant State
				regulatory authority and other retail electricity ratemaking authorities within
				the State, submit a written request for revocation or revision of a previous
				request submitted under this paragraph. The Commission shall grant such
				request, provided that—
									(i)any revocation or
				revision shall not apply to the combined annual target for any year that is any
				earlier than 2 calendar years after the calendar year in which such request is
				submitted, so as to provide retail electric suppliers with adequate notice of
				such change; and
									(ii)any revision
				shall meet the requirements of subparagraph (A).
									(c)Establishment of
				programNot later than 1 year after the date of enactment of this
				section, the Commission shall promulgate regulations to implement and enforce
				the requirements of this section. In promulgating such regulations, the
				Commission shall, to the extent practicable—
							(1)preserve the
				integrity, and incorporate best practices, of existing State and tribal
				renewable electricity and energy efficiency programs;
							(2)rely upon existing
				and emerging State, tribal, or regional tracking systems that issue and track
				non-Federal renewable electricity credits; and
							(3)cooperate with the
				States and Indian tribes to facilitate coordination between State, tribal, and
				Federal renewable electricity and energy efficiency programs and to minimize
				administrative burdens and costs to retail electric suppliers.
							(d)Annual
				compliance requirement
							(1)Annual combined
				targetsFor each of calendar years 2014 through 2040, a retail
				electric supplier’s annual combined target shall be the product of—
								(A)the required
				annual percentage for such year, as set forth in paragraph (2); and
								(B)the retail
				electric supplier’s base amount for such year.
								(2)Required annual
				percentageFor each of calendar years 2014 through 2040, the
				required annual percentage shall be as follows:
								
									
										
											Required annual
											
											Year:percentage:
											
										
										
											20148
											
											201510
											
											201612
											
											201714
											
											201816
											
											201918
											
											202020
											
											202122
											
											202224
											
											202326
											
											202428
											
											202530
											
											202632
											
											202734
											
											202836
											
											202938
											
											203040
											
											203142
											
											203244
											
											203346
											
											203448
											
											2035 through 204050.
											
										
									
								
							(e)Federal
				renewable electricity credits
							(1)In
				generalThe regulations promulgated under this section shall
				include provisions governing the issuance, tracking, and verification of
				Federal renewable electricity credits. Except as provided in paragraphs (2),
				(3), and (4) of this subsection, the Commission shall issue to each generator
				of renewable electricity, 1 Federal renewable electricity credit for each
				megawatt hour of renewable electricity generated by such generator after
				December 31, 2013. The Commission shall assign a unique serial number to each
				Federal renewable electricity credit.
							(2)Generation from
				certain State renewable electricity programsWhere renewable
				electricity is generated with the support of payments from a retail electric
				supplier pursuant to a State renewable electricity program (whether through
				State alternative compliance payments or through payments to a State renewable
				electricity procurement fund or entity), the Commission shall issue Federal
				renewable electricity credits to such retail electric supplier for the
				proportion of the relevant renewable electricity generation that is
				attributable to the retail electric supplier’s payments, as determined pursuant
				to regulations issued by the Commission. For any remaining portion of the
				relevant renewable electricity generation, the Commission shall issue Federal
				renewable electricity credits to the generator, as provided in paragraph (1),
				except that in no event shall more than 1 Federal renewable electricity credit
				be issued for the same megawatt hour of electricity. In determining how Federal
				renewable electricity credits will be apportioned among retail electric
				suppliers and generators in such circumstances, the Commission shall consider
				information and guidance furnished by the relevant State or States.
							(3)Certain power
				sales contractsExcept as otherwise provided in paragraph (2),
				when a generator has sold renewable electricity to a retail electric supplier
				under a contract for power from a facility placed in service before the date of
				enactment of this section, and the contract does not provide for the
				determination of ownership of the Federal renewable electricity credits
				associated with such generation, the Commission shall issue such Federal
				renewable electricity credits to the retail electric supplier for the duration
				of the contract.
							(4)Credit
				multiplier for distributed renewable generation
								(A)In
				generalExcept as provided in subparagraph (B), the Commission
				shall issue 3 Federal renewable electricity credits for each megawatt hour of
				renewable electricity generated by a distributed renewable generation
				facility.
								(B)AdjustmentExcept
				as provided in subparagraph (C), not later than January 1, 2016, and not less
				frequently than every 4 years thereafter, the Commission shall review the
				effect of this paragraph and shall, as necessary, reduce the number of Federal
				renewable electricity credits per megawatt hour issued under this paragraph for
				any given energy source or technology, but not below 1, to ensure that such
				number is no higher than the Commission determines is necessary to make
				distributed renewable generation facilities using such source or technology
				cost competitive with other sources of renewable electricity generation.
								(C)Facilities
				placed in service after enactmentFor any distributed renewable
				generation facility placed in service after the date of enactment of this
				section, subparagraph (B) shall not apply for the first 10 years after the date
				on which the facility is placed in service. For each year during such 10-year
				period, the Commission shall issue to the facility the same number of Federal
				renewable electricity credits per megawatt hour as are issued to that facility
				in the year in which such facility is placed in service. After such 10-year
				period, the Commission shall issue Federal renewable electricity credits to the
				facility in accordance with the current multiplier as determined pursuant to
				subparagraph (B).
								(5)Credits based on
				qualified hydropowerFor purposes of this subsection, the number
				of Federal renewable electricity credits issued for qualified hydropower shall
				be calculated—
								(A)based solely on
				the increase in average annual generation directly resulting from the
				efficiency improvements or capacity additions described in subsection
				(a)(10)(A); and
								(B)using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility, as certified by the Commission.
								(6)Generation from
				mixed renewable and nonrenewable resourcesIf electricity is
				generated using both a renewable energy resource and an energy source that is
				not a renewable energy resource (as, for example, in the case of co-firing of
				renewable biomass and fossil fuel), the Commission shall issue Federal
				renewable electricity credits based on the proportion of the electricity that
				is attributable to the renewable energy resource.
							(7)Prohibition
				against double-countingThe Commission shall ensure that—
								(A)no Federal
				renewable electricity credit is used more than once for compliance with this
				section; and
								(B)except as provided
				in paragraph (4), no more than 1 Federal renewable electricity credit is issued
				for any megawatt hour of renewable electricity.
								(8)TradingThe
				lawful holder of a Federal renewable electricity credit may sell, exchange,
				transfer, submit for compliance in accordance with subsection (b), or submit
				such credit for retirement by the Commission.
							(9)BankingA
				Federal renewable electricity credit may be submitted in satisfaction of the
				compliance obligation set forth in subsection (b) for the compliance year in
				which the credit was issued or for any of the 3 immediately subsequent
				compliance years. The Commission shall retire any Federal renewable electricity
				credit that has not been retired by April 2 of the calendar year that is 3
				years after the calendar year in which the credit was issued.
							(10)RetirementThe
				Commission shall retire a Federal renewable electricity credit immediately upon
				submission by the lawful holder of such credit, whether in satisfaction of a
				compliance obligation under subsection (b) or on some other basis.
							(f)Electricity
				savings
							(1)Standards for
				measurement of savingsAs part of the regulations promulgated
				under this section, the Commission shall prescribe standards and protocols for
				defining and measuring electricity savings and total annual electricity savings
				that can be counted towards the compliance obligation set forth in subsection
				(b). Such protocols and standards shall, at minimum—
								(A)specify the types
				of energy efficiency and energy conservation measures that can be
				counted;
								(B)require that
				energy consumption estimates for customer facilities or portions of facilities
				in the applicable base and current years be adjusted, as appropriate, to
				account for changes in weather, level of production, and building area;
								(C)account for the
				useful life of measures;
								(D)include deemed
				savings values for specific, commonly used measures;
								(E)allow for savings
				from a program to be estimated based on extrapolation from a representative
				sample of participating customers;
								(F)include procedures
				for counting CHP savings, recycled energy savings, and fuel cell
				savings;
								(G)count only
				measures and savings that are additional to business-as-usual practices;
								(H)include procedures
				for documenting measurable and verifiable electricity savings achieved as a
				result of programs that address market barriers to energy-saving goods and
				services and result in long-term changes in the market for such goods and
				services;
								(I)include procedures
				for counting electricity savings achieved by solar water heating and solar
				light pipe technology that has the capability to provide measurable data on the
				amount of megawatt-hours displaced;
								(J)establish methods
				for calculating codes and standard savings, including the use of verified
				compliance rates;
								(K)avoid
				double-counting of savings used for compliance with this section, including
				savings that are transferred pursuant to paragraph (3);
								(L)ensure that,
				except as provided in subparagraph (N), the retail electric supplier claiming
				the savings played a significant role in achieving the savings (including
				through the activities of a designated agent of the supplier or through the
				purchase of transferred savings);
								(M)include savings
				from programs administered by a retail electric supplier (or a retail
				electricity distributor that is not a retail electric supplier) that are funded
				by State, Federal, or other sources; and
								(N)in any State in
				which the State regulatory authority has designated 1 or more entities to
				administer electric ratepayer-funded efficiency programs approved by such State
				regulatory authority, provide that electricity savings achieved through such
				programs shall be distributed equitably among retail electric suppliers in
				accordance with the direction of the relevant State regulatory
				authority.
								(2)Standards for
				third-party verification of savingsThe regulations promulgated
				under this section shall establish procedures and standards requiring
				third-party verification of all reported electricity savings, including
				requirements for accreditation of third-party verifiers to ensure that such
				verifiers are professionally qualified and have no conflicts of
				interest.
							(3)Transfers of
				savings
								(A)Bilateral
				contracts for savings transfersSubject to the limitations of
				this paragraph, a retail electric supplier may use electricity savings
				transferred, pursuant to a bilateral contract, from another retail electric
				supplier, an owner of an electric distribution facility that is not a retail
				electric supplier, a State, or a third-party efficiency provider to meet the
				applicable compliance obligation under subsection (b).
								(B)RequirementsElectricity
				savings transferred and used for compliance pursuant to this paragraph shall
				be—
									(i)measured and
				verified in accordance with the procedures specified under this
				subsection;
									(ii)reported in
				accordance with paragraph (4) of this subsection; and
									(iii)achieved within
				the same State as is served by the retail electric supplier.
									(C)Regulatory
				approvalNothing in this paragraph shall limit or affect the
				authority of a State regulatory authority to require a retail electric supplier
				that is regulated by such authority to obtain such authority’s authorization or
				approval of a contract for transfer of savings under this paragraph.
								(4)Reporting
				savings
								(A)RequirementsThe
				regulations promulgated under this section shall establish requirements
				governing the submission of reports to demonstrate, in accordance with the
				protocols and standards for measurement and third-party verification
				established under this subsection, the total annual electricity savings
				achieved by a retail electric supplier within the relevant year.
								(B)Review and
				approvalThe Commission shall review each report submitted to the
				Commission by a retail electric supplier and shall exclude any electricity
				savings that have not been adequately demonstrated in accordance with the
				requirements of this subsection.
								(5)State
				administration
								(A)Delegation of
				authorityUpon receipt of an application from the Governor of a
				State (including, for purposes of this subsection, the Mayor of the District of
				Columbia), the Commission may delegate to the State the authority to review and
				verify reported electricity savings for purposes of determining demonstrated
				total annual electricity savings that may be counted towards a retail electric
				supplier’s compliance obligation under subsection (b). The Commission shall
				make a substantive determination approving or disapproving a State application
				under this subparagraph, after notice and comment, within 180 days of receipt
				of a complete application.
								(B)Alternative
				measurement and verification procedures and standardsAs part of
				an application submitted under subparagraph (A), a State may request to use
				alternative measurement and verification procedures and standards to those
				specified in paragraphs (1) and (2), provided the State demonstrates that such
				alternative procedures and standards provide a level of accuracy of measurement
				and verification at least equivalent to the Federal procedures and standards
				promulgated under paragraphs (1) and (2).
								(C)Review of State
				implementationThe Commission shall, not less frequently than
				once every 4 years, review each State’s implementation of delegated authority
				under this paragraph to ensure conformance with the requirements of this
				section. The Commission may, at any time, revoke the delegation of authority
				under this section upon a finding that the State is not implementing its
				delegated responsibilities in conformity with this paragraph. As a condition of
				maintaining its delegated authority under this paragraph, the Commission may
				require a State to submit a revised application under subparagraph (A) if the
				Commission has—
									(i)promulgated new or
				substantially revised measurement and verification procedures and standards
				under this subsection; or
									(ii)otherwise
				substantially revised the program established under this section.
									(g)Alternative
				compliance payments
							(1)In
				generalA retail electric supplier may satisfy the requirements
				of subsection (b) in whole or in part by submitting in accordance with this
				subsection, in lieu of each Federal renewable electricity credit or megawatt
				hour of demonstrated total annual electricity savings that would otherwise be
				due, a payment equal to $50, adjusted for inflation on January 1 of each year
				following calendar year 2014, in accordance with such regulations as the
				Commission may promulgate.
							(2)Payment to State
				fundsExcept as otherwise provided in this paragraph, payments
				made under this subsection shall be made directly to the State or States in
				which the retail electric supplier sells electric energy, in proportion to the
				portion of the retail electric supplier’s base amount that is sold within each
				relevant State, provided that such payments are deposited directly into a fund
				in the State treasury established for this purpose and that the State uses such
				funds in accordance with paragraphs (3) and (4). If the Commission determines
				at any time that a State is in substantial noncompliance with paragraph (3) or
				(4), the Commission shall direct that any future alternative compliance
				payments that would otherwise be paid to such State under this subsection shall
				instead be paid to the Commission and deposited in the United States
				Treasury.
							(3)State use of
				fundsAs a condition of receipt of alternative compliance
				payments pursuant to this subsection, a State shall use such payments
				exclusively for the purposes of—
								(A)deploying
				technologies that generate electricity from renewable energy resources;
				or
								(B)implementing
				cost-effective energy efficiency programs to achieve electricity
				savings.
								(4)Reporting
								(A)In
				generalAs a condition of receipt of alternative compliance
				payments pursuant to this subsection, a State shall submit to the Commission an
				annual report, in accordance with such regulations as the Commission may
				prescribe, containing a full accounting of the use of such payments, including
				a detailed description of the activities funded thereby and demonstrating
				compliance with the requirements of this subsection.
								(B)DeadlineA
				State submitting a report under this paragraph shall do so—
									(i)not later than 12
				months after the date on which the first alternative compliance payment is
				received; and
									(ii)every 12 months
				thereafter until all such payments are expended.
									(h)Information
				collectionThe Commission may require any retail electric
				supplier, renewable electricity generator, or such other entities as the
				Commission determines appropriate, to provide any information the Commission
				determines appropriate to carry out this section. Failure to submit such
				information or submission of false or misleading information under this
				subsection shall be a violation of this section.
						(i)Enforcement and
				judicial review
							(1)Failure To
				submit credits or demonstrate savingsIf any person fails to
				comply with the requirements of subsection (b) or (g), such person shall be
				liable to pay to the Commission a civil penalty equal to the product of—
								(A)double the
				alternative compliance payment calculated under subsection (g)(1), and
								(B)the aggregate
				quantity of Federal renewable electricity credits, total annual electricity
				savings, or equivalent alternative compliance payments that the person failed
				to submit in violation of the requirements of subsections (b) and (g).
								(2)EnforcementThe
				Commission shall assess a civil penalty under paragraph (1) in accordance with
				the procedures described in section 31(d) of the Federal Power Act (16 U.S.C.
				823b(d)).
							(3)Violation of
				requirement of regulations or ordersAny person who violates, or
				fails or refuses to comply with, any requirement of a regulation promulgated or
				order issued under this section shall be subject to a civil penalty under
				section 316A(b) of the Federal Power Act (16 U.S.C. 825o–1(b)). Such penalty
				shall be assessed by the Commission in the same manner as in the case of a
				violation referred to in section 316A(b) of such Act.
							(4)Judicial
				reviewAny person aggrieved
				by a final action taken by the Commission under this section, other than the
				assessment of a civil penalty under paragraphs (1) through (3), may use the
				procedures for review described in section 313 of the Federal Power Act (16
				U.S.C. 825l). For purposes of this paragraph, references to an order in section
				313 of such Act shall be deemed to refer also to all other final actions of the
				Commission under this section other than the assessment of a civil penalty
				under paragraphs (1) through (3).
							(j)Savings
				provisionsNothing in this section shall—
							(1)diminish or
				qualify any authority of a State, a political subdivision of a State, or an
				Indian tribe to—
								(A)adopt or enforce
				any law or regulation respecting renewable electricity or energy efficiency,
				including any law or regulation establishing requirements more stringent than
				those established by this section, provided that no such law or regulation may
				relieve any person of any requirement otherwise applicable under this section;
				or
								(B)regulate the
				acquisition and disposition of Federal renewable electricity credits by retail
				electric suppliers within the jurisdiction of such State, political
				subdivision, or Indian tribe, including the authority to require such retail
				electric supplier to acquire and submit to the Secretary for retirement Federal
				renewable electricity credits in excess of those submitted under this section;
				or
								(2)affect the
				application of, or the responsibility for compliance with, any other provision
				of law or regulation, including environmental and licensing
				requirements.
							(k)SunsetThis
				section expires on December 31,
				2041.
						.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Public Utility Regulatory Policies Act of 1978 is amended by inserting after
			 the item relating to section 608 the following:
				
					
						Sec. 609. Rural and remote communities
				electrification grants.
						Sec. 610. Combined efficiency and
				renewable electricity
				standard.
					
					.
			3.Clarifying State
			 authority to adopt renewable energy incentivesSection 210 of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 824a–3) is amended by adding at the end
			 thereof:
			
				(o)Clarification of
				State authority To adopt renewable energy
				incentivesNotwithstanding any other provision of this Act or the
				Federal Power Act, a State legislature or regulatory authority may set the
				rates for a sale of electric energy by a facility generating electric energy
				from renewable energy sources pursuant to a State-approved production incentive
				program under which the facility voluntarily sells electric energy. For
				purposes of this subsection, State-approved production incentive
				program means a requirement imposed pursuant to State law, or by a
				State regulatory authority acting within its authority under State law, that an
				electric utility purchase renewable energy (as defined in section 609 of this
				Act) at a specified
				rate.
				.
		
